Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
6, 2016.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00998-CV


                BETZLER INVESTMENTS, INC., Appellant

                                       V.

    LINDSTROM CLEANING AND CONSTRUCTION, INC., Appellee

                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                    Trial Court Cause No. 10-CV-0990A


                 MEMORANDUM OPINION

      This is an appeal from a judgment signed September 2, 2015. On September
30, 2016, appellant filed an unopposed motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted. Accordingly, the appeal is DISMISSED.

                                 PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.